DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/19/20 has been entered.
The following rejection has been modified with respect to newly found prior art reference in view of the amendments made to the claims.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16, 18, 19, 21-23, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. in view of Stigall et al. (20140180122).  Hossack et al. teach of a catheter system and method for evaluating a body lumen and delivering therapy with the catheter system 402 comprising an elongate body or tubular member such as catheter body 418 defining a lumen and a distal portion (fig. 4, [0053]).  Hossack et al. teach of multiple lumens [0105] where the inner lumens comprises an energy source or acoustic energy source to deliver ultrasonic energy 412 to a treatment site and an imaging .  
Hossack teach of multiple lumens but do not explicitly teach of a specific inner member disposed within the first lumen where the imaging assembly is initially placed distal to the treatment site to image the treatment site from inside the body lumen then then the delivering the therapy to the treatment site.  In a similar field of endeavor Stigall et al. teach of a catheter system and method for evaluating blood vessel and delivering therapy using intraluminal catheter device allowing a physician to acquire images of tissues from within a lumen such as blood vessel [0057] and provide therapy to vascular tissues where the treatment type may be drug delivery, energy therapy such as light or acoustic, aspiration, ablation, angioplasty, debulking, or implant delivery, and drug delivery [0061].  Stigall et al. further teach that the catheter may include one or more tool lumens or inner member configured for insertion into the first lumen or inner catheter sheath of the elongate body or catheter body [0056, 0060, 0061].  Stigall et al. therefore teach of introducing catheter tool or device through the tool lumen into the body lumen such as blood vessel for treatment [0061].  Stigall et al. teach of the imaging element being located at the distal end of the elongate body [0062] and allow treatment field to be imaged prior to, during and after implantation of treatment tool [0063].  Stigall et al. therefore teach of the imaging scanner being located on the distal portion of the elongate body distal to the energy source of the inner member (fig. 3. 4) during delivery of therapeutic energy where the imaging assembly is configured to image the treatment site from inside the body lumen while the treatment tool is delivered to the target site via the through inner member as it is inserted into the first lumen [0061].  Stigall et al. therefore teach of a combined imaging and delivery catheter where the delivery catheter can be configured with imaging to allow the treatment field to be imaged prior to, during, and after implantation [0063].  Therefore, under broadest reasonable interpretation, the imaging assembly may be initially advance and placed distal to the treatment site and then delivering the therapeutic energy 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793